United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-2609
                                    ___________

Jessie Johnson,                        *
                                       *
             Appellant,                *
                                       *
       v.                              *
                                       *
PHP Healthcare Corporation, Inc.,      * Appeal from the United States
Medical Staff; Ms. Jackson, Nurse,     * District Court for the
Arkansas Department of Correction;     * Eastern District of Arkansas.
Larry Norris, Director, Arkansas       *
Department of Correction; Mr. Dixon, * [UNPUBLISHED]
Classification, Arkansas Department of *
Correction,                            *
                                       *
             Appellees.                *
                                  ___________

                          Submitted: November 12, 1998
                              Filed: November 17, 1998
                                  ___________

Before WOLLMAN, HANSEN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

      Arkansas inmate Jesse Johnson appeals from the district court&s1 order

      1
        The Honorable H. David Young, United States Magistrate Judge for the Eastern
District of Arkansas, to whom the case was referred for final disposition by consent of
the parties pursuant to 28 U.S.C. § 636(c).
dismissing his 42 U.S.C. § 1983 complaint for failure to exhaust administrative
remedies. Because Johnson did not demonstrate to the district court that he had
exhausted administrative remedies by completing the final step of the Arkansas
Department of Correction&s inmate grievance procedure, the court&s dismissal of the
complaint was correct. See 42 U.S.C. § 1997e(a).

      Accordingly, we affirm the district court&s order, but modify it to reflect that the
dismissal is without prejudice to Johnson&s right to refile the action after exhaustion.

      A true copy.

             Attest:

                         CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-